Citation Nr: 9927613	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-42 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  What evaluation is warranted for the period from October 
25, 1994, for degenerative changes, limitation of motion and 
mild atrophy of the quadriceps of the right knee, currently 
evaluated as 10 percent disabling.

2.  What evaluation is warranted for the period from October 
25, 1994, for degenerative changes, limitation of motion and 
mild atrophy of the quadriceps of the left knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran's case was remanded for additional 
development in January 1998.  It is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's right knee arthritis is not productive of a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 15 degrees, but it is productive of pain with 
mild atrophy of the quadriceps muscle, and x-ray evidence of 
arthritis.

2.  The veteran's left knee arthritis is not productive of a 
limitation of flexion to 30 degrees, or a limitation of 
extension to 15 degrees, but it is productive of pain with 
mild atrophy of the quadriceps muscle, and x-ray evidence of 
arthritis.





3.  The veteran's right knee chondromalacia disability is not 
productive of a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees and is not more than 
slightly disabling.

4.  The veteran's left knee chondromalacia is not productive 
of a limitation of flexion to 30 degrees, or a limitation of 
extension to 15 degrees and is not more than slightly 
disabling. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent since October 25, 
1994, for degenerative changes, limitation of motion and mild 
atrophy of the quadriceps of the right knee, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45., 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (1998).

2.  An evaluation in excess of 10 percent since October 25, 
1994, for degenerative changes, limitation of motion and mild 
atrophy of the quadriceps of the left knee, is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45., 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (1998).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1969 to 
November 1970.  A review of his service medical records 
(SMRs) reveals that he was treated for multiple complaints of 
knee pain during service. Ultimately, the veteran's condition 
was diagnosed as bilateral chondromalacia.

He filed his original claim for service connection in January 
1971 and was granted service connection for chondromalacia in 
each knee in April 1971.  He was assigned a 10 percent 
rating.  The veteran's left knee rating has remained at 10 
percent until the present time.  The veteran's right knee 
rating was reduced to a noncompensable level by way of an RO 
rating decision in May 1973.  The reduction was upheld by a 
Board decision dated in August 1973.  The veteran's right 
knee disability was later increased to 10 percent in December 
1991, where it has remained until the present time.

The veteran was granted service connection for additional 
disabilities for his knees in July 1998.  He was assigned 
separate 10 percent ratings under VA General Counsel 
Precedential Opinion (VAOPGCPREC) 23-97, effective from the 
date his claim for increased ratings was received, October 
25, 1994.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's knee disabilities for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disabilities.

The veteran submitted a claim for increased ratings for his 
bilateral chondromalacia disabilities in October 1994.  In an 
October 1994 statement from Ira B. Potter, M. D., the 
veteran's private physician, it was noted that the veteran 
continued to complain of knee pain.  X-rays revealed 
bilateral degenerative joint disease (DJD) that was 
progressive.  The veteran had difficulty walking or standing 
for more than 30 minutes.  He was noted to be obese which 
further aggravated his condition.  The veteran was also noted 
to have to occasionally take narcotic pain medication.

The veteran was afforded a VA examination in December 1994.  
Objective findings at that time reported that the veteran had 
a mild degree of genu valgus.  No other deformity was noted.  
There was no swelling of either knee.  He had a range of 
motion in the right knee from 0 to 100 degrees and in the 
left from 0 to 110 degrees.  There was no evidence of 
ligamentous laxity.  There was tenderness in the right 
patella on compression.  There was obvious patellofemoral 
crepitus on movement of the joint.  X-rays were interpreted 
to show degenerative changes and patellofemoral degeneration.  
The examiner's diagnoses were moderately severe 
chondromalacia patellae and early degenerative arthritis of 
both knees.

The veteran testified at a hearing at the RO in May 1995.  He 
related that he had daily pain in his knees that would last 
for hours.  He used a cane, not prescribed, to help him get 
around and take the pressure off of his right knee.  He said 
that he might fall once a week or so.  If he did fall, he 
could be laid up from two to four weeks with a swollen knee.  
He took Darvocet-Plus for pain but it only helped a little.  
He sometimes would wake up from his knee pain.  His knees did 
not lock up or really become stiff but would hurt.  He used a 
non-prescribed knee brace.  He was receiving Social Security 
Supplemental Income.

Associated with the claims file are VA treatment records for 
the periods from August 1991 to November 1991 and from 
February 1995 to July 1995.  The records reflect treatment 
for generalized complaints of right knee and joint pain and 
nonservice-connected issues.

Associated with the record are additional statements from Dr. 
Potter, dated in June 1995 and October 1995.  He related much 
the same information as his October 1994 letter.  He 
indicated that the veteran's medications consisted of Motrin 
800, Lorcet-Plus, and, occasionally, injections of Toradol.  
The veteran had lost weight down to 216 pounds (from a high 
of over 300 pounds) but continued to have problems with pain 
in his knees.  Dr. Potter also noted that the veteran had 
uncontrolled diabetes mellitus that was insulin dependent.

The veteran was afforded a VA orthopedic examination in 
February 1996.  Objective findings noted that there was 
bilateral crepitus in the knees.  There were sensory changes 
in the lower extremities typical of peripheral neuropathy 
secondary to diabetes.  He was also found to have a mild 
bilateral genu valgus.  There was slight swelling of the 
right knee with a para-patellar edema and tenderness.  The 
right lateral collateral ligament was relaxed, otherwise both 
knees were intact.  The range of motion for the right knee 
was from 0 to 90 degrees and the left knee from 0 to 100 
degrees.  A magnetic resonance image (MRI) of the knees was 
interpreted to show degenerative changes in both knees.  The 
examiner's pertinent diagnoses were severe chondromalacia of 
the right patella-femoral area and DJD of both knees with 
synovitis and effusion.

Dr. Potter submitted another statement in support of the 
veteran in September 1996.  The statement contained no new 
substantive information.

The veteran was afforded a VA orthopedic examination in 
January 1997.  Objective findings reported moderate 
quadriceps and hamstring atrophy bilaterally.  There was no 
evidence of effusion or swelling.  There was no evidence of 
laxity or instability of either knee.  His range of motion 
for the right knee was from 0 to 145 degrees, with the 
examiner noting that 140 degrees of flexion as normal, and 
the left knee from 0 to 140 degrees.  X-rays were interpreted 
to show mild degenerative changes in the knees.  The 
examiner's diagnosis was chronic chondromalacia with early 
mild degenerative changes.  The examiner provided an addendum 
wherein he stated that the veteran provided subjective 
complaints of pain with daily activities and during the 
examination.  The examiner stated that veteran evidenced 
signs of pain by grimacing on activities associated with 
rising from a chair and ambulating.  He also winced and 
complained of pain when the examiner passively examined his 
knees.  The veteran related that he could walk one-quarter of 
a mile or climb one flight of stairs before he had a 
significant increase in his knee pain.  

Associated with the claims file is an April 1997 letter from 
Dr. Potter and report of operation for a cystoscopy at 
Hazard-ARH Hospital in June 1995.  The evidence is not 
pertinent to the issues on appeal.  Dr. Potter also submitted 
a statement in May 1997 wherein he stated that, in regard to 
the veteran's lower extremities, he had poorly controlled 
insulin dependent diabetes mellitus.  He had developed 
diabetic neuropathy in his feet, with minimal sensation to 
pin prick.  He was also developing small vessel disease with 
microvascular insufficiency with tingling in his toes.

Finally, the veteran was afforded a VA orthopedic examination 
in May 1998.  The veteran's biggest complaint was the pain in 
his knees.  He said that his right knee was more painful than 
his left knee.  He said that he had pain on a daily basis.  
He said that he also experienced weakness, stiffness, 
swelling, sense of instability and giving way, easy 
fatigability and lack of endurance due to his knee pain.  He 
also said that he would develop cramping in his right thigh 
and lower leg when he would sit down after standing for a 
period of time.  His knee pain would be aggravated after 
standing for more than 20 minutes or sitting from longer than 
10-15 minutes.  He thought that he could not walk more than 
one-sixteenth of a mile.  He used a cane for assistance in 
walking.  He did not experience any episodes of dislocation 
or subluxation.  Physical examination noted that the veteran 
walked with an apparent limp on the right side. He was 
assisted with the use of a cane.  There was no obvious 
effusion or swelling of either knee.  There was small 
quadriceps atrophy noted in the thighs bilaterally.  The 
veteran had active flexion for the right knee to 128 degrees, 
with active flexion to 132 degrees in the left; extension was 
exhibited to zero degrees, bilaterally.  Lachman examination 
was negative bilaterally.  The veteran was stable in valgus 
and varus stress bilaterally.  He appeared to have adequate 
tracking of his patellae.  McMurray test was also negative 
bilaterally.  The examiner said that a review of x-ray 
studies revealed minimal interarticular DJD.  It was noted 
that degenerative changes in the right knee were greater than 
the left knee.  The examiner's diagnosis was degenerative 
arthritis of both knees.

The examiner added the following specific comments.  The 
examiner said that the veteran exhibited objective evidence 
of pain and functional loss of motion due to pain during the 
examination.  The veteran continually complained of pain in 
his thigh and calf during the examination and this clearly 
limited his ability to function.  There was also evidence of 
weakened movement, excessive fatigability and mild 
incoordination when the veteran did not use his cane.  The 
examiner stated that the veteran's degenerative arthritis was 
a continuing source of significant pain which altered his 
function.  The veteran would not be a candidate for return to 
gainful employment in the construction industry due to his 
symptoms.

II.  Analysis

A.  Higher Ratings

At the outset the Board notes that the veteran's claims for 
higher evaluations for degenerative changes, limitation of 
motion and mild atrophy of the quadriceps for each knee are 
original claims that were placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet.App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
?."  The distinction between an original rating and a claim 
for an increased rating may be important, however, in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the veteran's contention that he is entitled to a 
higher disability rating for at least part of the original 
rating period following the grant of service connection for a 
degenerative changes, limitation of motion and mild atrophy 
of the quadriceps of both knees, the rule from Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Right Knee

The veteran's arthritis of the right knee has been rated as 
10 percent disabling under Diagnostic Codes 5010-5260 for 
arthritis and limitation of flexion.  38 C.F.R. § 4.71a 
(1998).  This rating came about after the Board's remand for 
consideration of a separate rating, under VAOPGCPREC 23-97, 
for the arthritis of the right knee in addition to the 
veteran's chondromalacia of the right knee disability which 
was rated under Diagnostic Code 5257 at the time.  Under 
Diagnostic Code 5260, a 10 percent rating is applicable where 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  Further, 
under Diagnostic Code 5261, limitation of extension, a 10 
percent rating is for application where extension is limited 
to 10 degrees.  A 20 percent rating is warranted when 
extension is limited to 15 degrees.  Painful motion of a 
major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); 38 C.F.R. § 4.59 
(1998).

The clinical evidence noted above, however, shows that the 
veteran has full extension in both knees at both his January 
1997 and May 1998 VA examinations.  He had full flexion of 
the right knee in 1997 but only to 128 degrees in May 1998.  
He had full flexion of the left knee in 1997 and 132 degrees 
May 1998.  Hence, these diagnostic codes do not provide a 
basis for a higher rating.  Even considering the older VA 
examinations back to December 1994, which reflected a lesser 
degree of flexion, the veteran's range of motion for either 
knee does not support a higher rating under the rating 
criteria for either limitation of flexion or extension.  In 
fact, the veteran does not meet the rating criteria for even 
the 10 percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.

The Board notes that under the provisions of VAOPGCPRECS 23-
97, and 9-98, a separate rating for arthritis of knee is for 
application where the knee disability is rated under 
Diagnostic Code 5257 and the veteran meets at least the 
criteria for a noncompensable rating for limitation of motion 
(in this case, 60 degrees of flexion under Diagnostic Code 
5260, and 5 degrees of flexion under Diagnostic Code 5261).  
Here the veteran has not met that criteria and would not 
qualify for a separate 10 percent rating on that basis.  
However, further analysis is required.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of two or more joints or two or more 
minor joints with occasional incapacitating exacerbations.

In this case, the veteran's May 1998 VA examination clearly 
documented objective evidence of painful motion.  The 
examiner made several specific findings to that effect.  
Moreover, the veteran was reported to experience cramping in 
his right leg during the examination.  There is clear x-ray 
evidence of DJD in the right knee.  The findings of the May 
1998 examination clearly supports the 10 percent rating 
assigned to the veteran.  This separate 10 percent rating for 
arthritis compensates him for the objective symptomatology 
exhibited as contemplated under 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca.  As the veteran's limitation of motion, either 
flexion or extension, does not meet the criteria for a 20 
percent rating under those diagnostic codes, there is no 
basis to award a higher rating from October 24, 1995.  

Left Knee

The analysis for the veteran's knee is very similar to that 
for the right knee.  The veteran's disability is rated 10 
percent under the same Diagnostic Codes of 5010-5260 for 
arthritis and limitation of flexion.  The objective findings 
at the January 1997 VA examination reported full extension 
and flexion.  The May 1998 VA examination reported full 
extension and flexion to 132.  As indicated above, the 
veteran does not meet the rating criteria for a higher rating 
under Diagnostic Codes 5260 and 5261.  

As with the veteran's right knee, the veteran's left knee 
degenerative arthritis represents a separate rating in 
addition to the veteran's chondromalacia of the left knee.  
Further, as a result of his range of motion, he does not 
satisfy the criteria for a separate rating under VAOPGCPREC 
23-97 as he does not exhibit the minimum symptoms for a 
noncompensable rating for limitation of motion.  However, the 
demonstrable pain on motion at the time of the VA 
examination, the letters from Dr. Potter referring to the 
veteran's continual pain in the knee, and the x-ray evidence 
of degenerative arthritis in the left knee, all support the 
assignment of a separate 10 percent rating.  The Board finds 
that the current 10 percent rating adequately compensates the 
veteran for his additional disability under 38 C.F.R. § 4.40, 
4.45, 4.59 and DeLuca.  Accordingly, the Board further finds 
that there is no basis for the assignment of a higher rating 
from October 25, 1994.

B.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for chondromalacia of each 
knee are plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Prior to March 1999, the veteran's chondromalacia of each 
knee was rated as 10 percent disabling under Diagnostic Code 
5257 for other impairment of the knee involving recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5257, a 10 percent evaluation is 
applicable where there is slight disability involving 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is for consideration where the symptoms are 
moderate.

The VA examinations in January 1997 and May 1998 reported 
moderate/small atrophy of the quadriceps muscle.  However, 
there was no evidence of laxity or instability.  Further, 
there was no evidence of effusion or swelling in either knee.  
The veteran did use a cane to assist him in ambulating but it 
was not prescribed.  He also used a knee brace that was 
obtained from another patient and not prescribed.  He 
testified at his hearing that he felt he would his lose his 
balance and fall without the cane.  There was no objective 
medical evidence to indicate that the veteran's knees or legs 
would not support him.  His biggest complaint at his 1997 and 
1998 VA examinations was the pain in his knees, the subject 
of the separate ratings previously discussed.

In reviewing the medical evidence, the Board finds that the 
veteran's current symptomatology does not represent a 
moderate disability under Diagnostic Code 5257.  He does not 
suffer from recurrent subluxation or lateral instability to 
any real degree.  Accordingly, an increased rating, for 
either knee, is not warranted under this diagnostic code.

In March 1999, the RO revised the diagnostic code used to 
rate the veteran's bilateral chondromalacia disabilities.  
The RO evaluated the veteran's disabilities under Diagnostic 
Code 5014, and rated the condition as analogous to 
osteomalacia.  38 C.F.R. § 4.20 (1998).  A comment following 
Diagnostic Code 5024 essentially states that diseases under 
Diagnostic Codes 5013-5024 will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  

A review of the higher rating discussions for both knees, 
reveals that the veteran does not meet the criteria for a 
noncompensable rating for limitation of either flexion or 
extension.  Therefore, there is no basis to assign an 
increased rating for either knee under Diagnostic Codes 5260 
or 5261.  The Board has also considered other diagnostic 
codes for possible application.  However, there is no 
evidence of dislocated cartilage to warrant a 20 percent 
rating under Diagnostic Code 5258.  Moreover, there is no 
evidence of an impairment of the tibia and fibula such as to 
provide for a 20 percent rating for a moderate knee 
disability.  38 C.F.R. § 4.71a.

Conclusion

Finally, the Board notes that the above decision is based on 
the pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate veteran's disabilities.  In this 
regard, the Board notes that there has been no showing that 
his bilateral knee disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disabilities otherwise have 
rendered impracticable the application of the regular 
schedular standards.  There is no evidence of record 
substantiating the assertion that the veteran has been 
economically harmed beyond the degree of disability 
anticipated at the current ratings, a combined 40 percent 
with a bilateral factor included, vis-a-vis similarly 
situated veterans.  Moreover, the VA examiner in May 1998 
noted that the veteran would not be able to return to 
construction work.  The examiner did not make a finding that 
the veteran was unable to obtain substantial and gainful 
employment.  As such, the Board is not required to remand the 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered, relative to each issue on appeal, 
the doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, the Board is 
unable to identify a reasonable basis for granting higher or 
increased evaluations for the veteran's bilateral knee 
disabilities, either as degenerative arthritis or 
chondromalacia.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).


ORDER

Entitlement to a disability rating higher than 10 percent, 
for degenerative changes, limitation of motion and mild 
atrophy of the quadriceps of the right and left knees, is, in 
each instance, denied.

Entitlement to increased ratings for chondromalacia of the 
right and left knees, is, in each instance, denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

 

